Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-26 and 28-31 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-26, 28, and 30-31, drawn to transdermal therapeutic system (TTS) and its method of use for treating pain, where the TTS comprising a backing layer; and a buprenorphine-containing layer comprising a) a therapeutically effective amount of buprenorphine, and b) a carboxylic acid, and wherein the transdermal therapeutic system comprises at least one silicone acrylic hybrid polymer.
Group II, claim(s) 29, drawn to method of making a TTS comprising the steps of A) providing a buprenorphine-containing coating composition comprising a) buprenorphine, b) a carboxylic acid, and c) a solvent; B) coating the buprenorphine-containing coating composition onto a release liner in an amount to provide a desired area weight; C) drying the coated buprenorphine-containing coating composition to provide the buprenorphine-containing layer; D) laminating the buprenorphine-containing layer to a backing layer to provide the[[an]] buprenorphine-containing layer structure; E) optionally providing an additional skin contact layer by coating and drying an active agent-free coating composition according to steps B and C, removing the release liner of the buprenorphine-containing layer and laminating the additional skin contact layer onto the buprenorphine-containing layer to provide a buprenorphine-containing layer structure with a desired area of release; F) punching individual systems from the buprenorphine- containing layer structure; G) optionally adhering to the individual systems an active-free self- adhesive layer structure comprising a backing layer and an active agent-free pressure-sensitive adhesive layer which is larger than the individual systems of the buprenorphine-containing self-adhesive layer structure, wherein at least one silicone acrylic hybrid polymer composition is added to the buprenorphine-containing coating composition in step A, or, if an additional skin contact layer is provided, to the active agent-free coating composition in step E, or to both the buprenorphine-containing coating composition in step A and to the active agent-free coating composition in step E.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Transdermal therapeutic system (TTS):
a)	TTS comprising silicone acrylic hybrid polymer not defined in which layer the hybrid polymer is located (claim 1),
b)	silicone acrylic hybrid polymer is present in the buprenorphine containing layer (claim 15),
c)	the buprenorphine containing layer is a biphasic matrix comprising outer layer comprising silicone acrylic hybrid polymer and inner layer containing buprenorphine and carboxylic acid (claim 16),
d)	TTS comprising both hybrid and non-hybrid polymers in the buprenorphine containing layer (claim 17),
e)	silicone acrylic hybrid polymer is present in TTS, not defined in which layer, but the buprenorphine containing layer is pressure sensitive adhesive and is a skin contact layer (claim 18),
f)	TTS comprises a skin contact layer on the buprenorphine-containing layer, and wherein the silicone acrylic hybrid polymer is contained in the skin contact layer, and the buprenorphine- containing layer comprises a non-hybrid polymer (claim 20), or
g)	TTS comprises a skin contact layer on the buprenorphine-containing layer, and the silicone acrylic hybrid polymer is contained in both the buprenorphine-containing layer and the skin contact layer (claim 21).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of silicone acrylic hybrid polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Loubert (EP 2599847, IDS filed 06/02/2021).  Loubert teaches TTS comprising matrix layer comprising silicone acrylic hybrid polymer and buprenorphine. The reference may obviate claim 1 when combined with Wauer (US 2015/0306093, IDS 06/02/2021) that teaches carboxylic acid in buprenorphine containing layer of TTS. However, Loubert does not teach the claimed process of making the device as claimed by Group II. As such, unity of invention between Groups I and II is broken.

Because the above restriction/election requirement is complex, a telephone call to the applicant’s agent to request oral election was not made. See MPEP, Sec.812.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./